Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 07, 2022

The Court of Appeals hereby passes the following order:

A22A0340. JADARRIUS MILLER v. THE STATE.

      This case was docketed by this Court on September 21, 2021. The Appellant’s
brief and enumeration of errors were originally due on October 11, 2021. On October
5, the Appellant filed a motion for extension of time. In an order dated October 13,
2021, we granted an extension until November 12, 2021. As of the date of this order,
the Appellant still has not filed a brief and enumeration of errors. The filing is 115
days late. Accordingly, this appeal is hereby deemed abandoned and DISMISSED
pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals Rule 13.


      The Clerk of Court is DIRECTED to send a copy of this order to the Appellant.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/07/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.